Appeal by claimant widow from a decision of the Workmen’s Compensation Board disallowing a claim for death benefits on the ground that decedent was an independent contractor at the time of the accident which resulted in his death. Decedent and his brother were regular *880employees of a plumbing contractor for forty hours per week. It had been their custom to do other work on their own at times when they were not on duty for their regular employer. They were engaged by the employer respondent here to install a gas pipe line from the gas meter in a school building to a new stove in the school building. There was no lump sum agreed upon for the job. The representative of the employer merely pointed out to decedent and his brother the nature of the job to be done, and agreed to pay therefor the prevailing rate for such work in the vicinity. It was agreed that decedent and his brother were to obtain the materials for the job from their regular employer if they could. This was done. While installing the pipe line decedent fell from a ladder and sustained fatal injuries. The evidence is capable of the construction that the deceased and his brother were independent contractors. The board has so determined. It can not be said that there is no substantial evidence to support such determination of fact, and it is therefore final. Decision unanimously affirmed, without costs. Present — Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ.